Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following office action is in response to the amendment filed 5/17/2022. Claims 40-59 are pending in the application. Claims 40-59 are rejected as set forth below.

.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 40-46,49, 51-56 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hebeisen et al 10,544,622.
In regard to claim 40, Hebeisen et al ‘622 disclose an elongated support member (100) adapted to be connected to a wall portion or roof portion defining a space for housing at least a part of an extendable or movable covering, wherein the support member (100)  is adapted for supporting a cover in a way that the cover projects from the support member so that the at least partly can conceal the space for the covering, wherein the support member comprises:
A pivot means (hooked end, shown below) for forming a pivot axis so that the cover (shown below) may be pivoted between a non-connected state and a connected state in relation to the support member (100), wherein the pivot means has the shape of a hook (at the end) in cross section and wherein the pivot means is elongated and extends in parallel with a longitudinal direction of the support member (100), wherein the support member comprises an elongated projection (shown below) extending from an element (shown below) of the support member and in parallel with the longitudinal direction of the support member, the projection has a curved (rounded) shape forming an elongated receptacle (shown below) for an edge section of the cover during connection and disconnection, the receptacle is defined by the projection in one direction and by the element of the support member in an opposite direction, the receptacle is open for receiving the edge section of the cover during connection and disconnection and the projection comprises the hook at a free end of the projection, wherein the hook extends into the receptacle 

    PNG
    media_image1.png
    530
    654
    media_image1.png
    Greyscale


	In regard to claim 41, Hebeisen et al ‘622 disclose:
Wherein the element (shown above) has an interior side (left) for facing the space for the covering, an exterior side (right) opposite the interior side adapted for facing a surface of the wall portion or roof portion and an edge between the exterior side and the interior side, and wherein the pivot means is arranged proximate the edge of the element. (shown above)
In regard to claim 42, Hebeisen et al ‘622 disclose: 
Wherein the pivot means (shown above) is arranged on the interior side of the element (shown above).  
In regard to claim 43, Hebeisen et al ‘622 disclose:
The pivot means (shown above) is positioned at a distance from the edge of the element so that an edge of the cover fits outside the pivot means and the surfaces of the edge of the plate shaped element and an outward facing surface of the cover may be substantially flush.  (shown above)
In regard to claims 44-46, Hebeisen et al ‘622 disclose:
Wherein the support member (100) comprises an engagement means (shown below) adapted for engagement with the cover in the connected state.  
Wherein the engagement means is adapted for a snap connection.  
Wherein the engagement means is arranged on the interior side of the element.  

    PNG
    media_image2.png
    530
    654
    media_image2.png
    Greyscale
	
	In regard to claim 49, Hebeisen et al ‘622 disclose:
Wherein the support member comprises a back plate (top) and two spaced side plates (left and right) arranged in parallel with each other and extending perpendicularly in relation to the back plate so that the support member has a shape defining an elongated aperture extending in parallel with the longitudinal direction of the support member forming the space for the covering.  

In regard to claim 51 Hebeisen et al ‘622 disclose a plate shaped cover for connection to a support member, which is adapted to be connected to a wall portion or roof portion defining a space for housing at least a part of an extendable or movable covering, wherein the cover is adapted for connection to the support member in a way that the cover projects from the support member so that the at least partly can conceal the space for the covering, wherein the cover comprises:
A pivot means (hooked end, shown above) for forming a pivot axis so that the cover (shown above) may be pivoted between a non-connected state and a connected state in relation to the support member (shown above)
Wherein the cover has an element (shown above) with an interior side (left) for facing the space for the covering and an exterior side (right) opposite the interior side and the pivot means is arranged proximate an edge of the element, the edge being between the interior side and the exterior side.
Wherein the pivot means (hooked end) is arranged on the interior (left) side of the element, that the pivot means is positioned at a distance from the edge of the element for engaging a corresponding pivot means (end of projection shown above) of the support member, wherein the edge is adapted to abut an adjacent surface of the support member (shown above), surfaces of an outward facing surface of the cover and an edge of the support member may be substantially flush.
The pivot means (shown above) has the shape of a hook in cross section, an end portion of the hook extending substantially parallel to a surface of the interior side of the element. (the pivot means extends in the same longitudinal direction as the side, thus it is parallel)
In regard to claim 52, Hebeisen et al ‘622 disclose:  
Wherein the cover comprises an engagement means (shown below) adapted for engagement with the support member (100) in the connected state.  
In regard to claims 53-55, Hebeisen et al ‘622 disclose:
Wherein the engagement means (shown below) is adapted for a snap connection.  
Wherein the engagement means (shown below) is arranged on the interior side of the plate shaped element of the cover.  

    PNG
    media_image3.png
    530
    654
    media_image3.png
    Greyscale


Wherein the engagement means (shown above) comprises an elongated projection at a free longitudinal end of the cover for being received in a correspondingly shaped groove (shown above) in the support member (100).  

In regard to claim 56, Hebeisen et al ‘622 disclose an elongated support member (100) adapted to be connected to a wall portion or roof portion defining a space for housing at least a part of an extendable or movable covering, wherein the support member (100)  is adapted for supporting a cover in a way that the cover projects from the support member so that the at least partly can conceal the space for the covering, wherein the support member comprises:
A pivot means (hooked end, shown above) for forming a pivot axis so that the cover (shown above) may be pivoted between a non-connected state and a connected state in relation to the support member (100), wherein the pivot means has the shape of a hook (at the end) in cross section and wherein the pivot means is elongated and extends in parallel with a longitudinal direction of the support member (100), wherein the support member comprises an elongated projection (shown below) extending from an element (shown above) of the support member and in parallel with the longitudinal direction of the support member, the projection has a curved (rounded) shape forming an elongated receptacle (shown above) for an edge section of the cover during connection and disconnection, the receptacle is defined by the projection in one direction and by the element of the support member in an opposite direction, the receptacle is open for receiving the edge section of the cover during connection and disconnection and the projection comprises the hook at a free end of the projection, wherein the hook extends into the receptacle.  
Wherein the cover comprises:
A pivot means (hooked end, shown above) for forming a pivot axis so that the cover (shown above) may be pivoted between a non-connected state and a connected state in relation to the support member (shown above)
Wherein the cover has an element (shown above) with an interior side (left) for facing the space for the covering and an exterior side (right) opposite the interior side and the pivot means is arranged proximate an edge of the element, the edge being between the interior side and the exterior side.
Wherein the pivot means (hooked end) is arranged on the interior (left) side of the element, that the pivot means is positioned at a distance from the edge of the element for engaging a corresponding pivot means (end of projection shown above) of the support member, wherein the edge is adapted to abut an adjacent surface of the support member (shown above), surfaces of an outward facing surface of the cover and an edge of the support member may be substantially flush.
The pivot means (shown above) has the shape of a hook in cross section, an end portion of the hook extending substantially parallel to a surface of the interior side of the element. (the pivot means extends in the same longitudinal direction as the side, thus it is parallel)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47,48 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebeisen et al 10,544,622 in view of Mullet et al 10,694,880.
	In regard to claim 47, Hebeisen et al ‘622 disclose:
Wherein the engagement means comprises a first engagement portion in the form of a groove (shown above) arranged extending in a longitudinal direction of the support member for forming a locking engagement between the cover and the support member in the connected state.  
Hebeisen et al ‘622 fail to disclose: 
The groove is arranged at an edge of the support member.
Mullet et al ‘880 discloses: 
The groove is arranged at an edge of the support member (12).

    PNG
    media_image4.png
    288
    391
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to locate the groove at the edge of the support member as taught by Mullet et al ‘880 in order to provide easy access for a user to disengage the elements if needed. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In regard to claim 48, Hebeisen et al ‘622, as obvious to modify above, discloses:
Wherein the first engagement portion (groove, shown above) comprises an engagement surface and wherein the first engagement portion is adapted for, during connection, allowing movement of one part of the support member and the cover passed a widened section of the other part and thereafter urging back to an engagement state in a narrow section on another side of the widened section.  
In regard to claim 50, modified Hebeisen et al ‘622 discloses: 
Wherein the projection (shown above) extends from the plate shaped element (shown above) of the support member at a larger distance from the edge than the groove. (shown above)  
Claims 57-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebeisen et al 10,544,622 in view of Guest et al GB2555146.
In regard to claim 57, Hebeisen et al ‘622 fail to disclose:
A wall or roof defining an opening, wherein the wall or roof is provided with the cover arrangement according to claim 56 in the space for the covering, wherein the support member is attached to the wall portion or roof portion and wherein the cover is connected to the support member. 
Guest et al ‘146 disclose: 
A wall (82) defining an opening, wherein the wall or roof is provided with the cover arrangement in the space for the covering, wherein the support member (4) is attached to the wall portion or roof portion and wherein the cover (8) is connected to the support member. (Figure 9a)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Hebeisen et al ‘622 to include the cover arrangement within a wall defining an opening as taught by Guest et al ‘146 in order to provide a means to discretely house a window covering. 
In regard to claim 58, Hebeisen et al ‘622 as modified by Guest et al ‘146 disclose: 
Wherein the space (as taught by Guest ‘146) forms an elongated groove, which groove is adapted for receipt of the elongated support member (100, Hebeisen et al ‘622) and wherein the elongated support member is arranged in the groove. (Figure 9a)
In regard to claim 59, Hebeisen et al ‘622 as modified by Guest et al ‘146 disclose:
Wherein the elongated support member (100, Hebeisen et al ‘622) is arranged along a first side of an opening in the wall (as taught by Guest e t al ‘146) so that the covering may be moved relative to the support member for covering the opening to different extents.
Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Hebeisen et al does not disclose a hook at a free end of the projection, the examiner respectfully disagrees. The hook of the pivot means (2) is located at the free end of the projection (1), thus the claimed limitation is met. 
In response to applicant’s argument that the end of the hook of (2) does not extend substantially parallel to a surface of the interior side of the element, the examiner respectfully disagrees. As shown in the rejection above, the pivot means (2) extends in the same longitudinal direction (into the page) as the side, thus it is parallel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        /DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634